 


109 HR 1256 IH: To amend the Animal Health Protection Act to exempt certain animal identification information from disclosure under the Freedom of Information Act.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1256 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Peterson of Minnesota introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Animal Health Protection Act to exempt certain animal identification information from disclosure under the Freedom of Information Act. 
 
 
1.Exemption of certain animal identification information from disclosure under the Freedom of Information ActThe Animal Health Protection Act is amended by inserting after section 10409 (7 U.S.C. 8308) the following new section: 
 
10409A.Exemption of certain animal identification information from disclosure under the Freedom of Information Act 
(a)Release of animal identification numbering information exempt from disclosure under Freedom of Information ActInformation obtained through a livestock identification system is exempt from disclosure under section 552 of title 5, United States Code. 
(b)Character of livestock identification system informationExcept as provided in subsections (c) and (d), information obtained through a livestock identification system— 
(1)may not be released; 
(2)shall not be considered information in the public domain; and 
(3)shall be considered commercial information that is privileged and confidential. 
(c)Limited release of information authorizedNotwithstanding subsection (b), the Secretary of Agriculture may release information obtained through a livestock identification system regarding particular livestock if— 
(1)the information involves livestock threatened by disease or pest; 
(2) the release of the information is related to actions the Secretary may take under this subtitle; and 
(3)the person obtaining the information needs the information for reasons consistent with the public health and public safety purposes of the livestock identification system, as determined by the Secretary. 
(d)Limited release of information requiredNotwithstanding subsection (b), the Secretary of Agriculture shall release information obtained through a livestock identification system regarding particular livestock— 
(1)to the person who owns or controls the livestock, if the person requests such information; 
(2) to the Attorney General for the purpose of law enforcement;  
(3) to the Secretary of Homeland Security for the purpose of national security;  
(4) to a court of competent jurisdiction; and  
(5)to the government of a foreign country, if release of the information is necessary to trace livestock threatened by disease or pest, as determined by the Secretary. 
(e)Conflict of lawIf the information disclosure limitations or requirements of this section conflict with information disclosure limitations or requirements of a State law— 
(1) this section shall take precedence over the State law, if the conflict involves interstate or international commerce; and 
(2)the State law shall take precedence over this section, if the conflict involves intrastate commerce in that State. 
(f)Livestock identification system definedIn this section, the term livestock identification system means any system of identifying livestock developed by the Secretary of Agriculture.. 
 
